           Case 3:16-md-02741-VC Document 12635 Filed 02/23/21 Page 1 of 2



1    Tesfaye W. Tsadik
2    Law Offices of Tesfaye W. Tsadik
     528 Grand Avenue
3
     Oakland, CA 94610
4    Telephone (510) 839-3922
     Facsimile (510) 844-2781
5
     E-mail: ttsadik@pacbell.net
6

7
     Attorney for Plaintiff
     SIOUM GEBEYEHOU
8

9

10

11
                              UNITED STATES DISTRICT COURT
12

13                      NORTHERN DISTRICT OF CALIFORNIA
14

15

16
     SIOUM GEBEYEHOU,                          Case No.: 16-md-02741-VC
17

18               Plaintiff,
19
                                               3:16-CV-05813 VC
     vs
20
     MONSANTO COMPANY                          [PROPOSED] ORDER GRANTING
21
                                               ADMINISTRATIVE MOTION TO
22               Defendant                     CONTINUE THE DEADLINE FOR
23                                             THE RIGHT TO REOPEN THE
                                               ACTION IF SETTLMENT IS NOT
24
                                               CONSUMMATED
25

26
           Plaintiff’s Request to continue the deadline for the right to reinstate the
27

28   [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION TO CONTINUE THE DEADLINE FOR THE
     RIGHT TO REOPEN THE ACTION IF SETTLMENT IS NOT CONSUMMATED - 1
Case 3:16-md-02741-VC Document 12635 Filed 02/23/21 Page 2 of 2
